Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/28/2022 regarding rejections of claims based on Kachouh EP 1074681 A1 have been fully considered but they are not persuasive. See rejection below.
The Examiner disagrees that Kachouh does not teach two separate gear stages which mesh together. It is the position of the Examiner that the two gear stages defined are indeed two separate gear stages and they have a mesh point between them.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 8-9, 16-17, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kachouh EP 1074681 A1.
Regarding Claim 1, Kachouh teaches: A motor vehicle lock that is electrically actuatable (Fig 1), the motor vehicle lock comprising: a locking mechanism with a rotary latch (1) and at least one pawl (3); a release lever (unnumbered feature comprising: 3, 7, 7’, and 9); an electric 
Regarding Claim 2, Kachouh teaches: The motor vehicle lock according to claim 1, wherein the release aid is actuated directly by the electric drive unit (P0024 L1-3).
Regarding Claim 5, Kachouh teaches: The motor vehicle lock according to claim 1, wherein the electric drive unit is driven in a direction opposite to that of the release lever 
Regarding Claim 8, Kachouh teaches: The motor vehicle lock according to claim 1, wherein the further lever arm is driven by a cam drive that is part of the second gear stage (release aid 11 is a cam that drives the further lever arm 7 by a camming action against the further lever arm, it is also the part of the second gear stage, being fixed to planetary gear carrier 14 of planetary gears 13 P0022).
Regarding Claim 9, Kachouh teaches: The motor vehicle lock according to claim 8, wherein the cam drive that drives the further lever arm has a freewheel (P0032, the freewheeling occurs as Applicants does with the cam drive of 11 remaining out of contact with the further lever arm since cam 10 moves first lever arm 7’, and therefore further lever arm 7, which is moved out of the way before 11 has a chance to contact 7) to prevent movement from being introduced into the further lever arm when the release lever is operated (P0032, as release lever is operated by cam 10 moving 7’, 11 freewheels as described above and therefore is prevented from introducing movement to the further lever arm).
Regarding Claim 16, Kachouh teaches: The motor vehicle lock according to claim 1, wherein the pawl is disengaged from the rotary latch when the electric drive unit actuated (P0017 L1-3).
Regarding Claim 17, Kachouh teaches: The motor vehicle lock according to claim 1, wherein when the electric drive unit moves in a first direction of rotation (the direction of the arrow in Fig 1 which is counterclockwise), the first lever arm is actuated via the first gear stage (P0030), and the further lever arm is configured to freewheel with respect to movement of the first gear stage (P0032).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kachouh EP 1074681 A1.
Regarding Claim 18, Kachouh teaches: The motor vehicle lock according to claim 1. While Kachouh does not explicitly teach the first gear stage and the second gear stage have a gear ratio of 1:6, the gear stages do involve different reduction ratios. This simple optimization of ranges does not add patentable significance and does not constitute a new or novel idea. Therefore it would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gear ratio of the gear stages for greater efficiency.
Claims 11, and 19-20 is rejected under 35 U.S.C. 103 as being unpatentable over Kachouh EP 1074681 A1, in view of Diez FR 2919647 A1.
Regarding Claim 11, Kachouh teaches: The motor vehicle lock according to claim 1. Kachouh does not teach at least one switching device that is configured to move the drive unit to a starting position. Diez teaches that it is known in the art to use a switch (Diez: 28) to control the operation of an electric motor and as a result, a drive unit. (Diez machine translation: Page 5 L164-169). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle lock of Kachouh, with the switching device of Diez to move the drive unit to the starting position, thereby increasing the functionality of the vehicle lock.
Regarding Claim 19, Kachouh teaches: The motor vehicle lock according to claim 1. Kachouh does not teach: a switching device arranged on the second gear stage. Diez teaches that it is known in the art to have a switching device (Diez: 27) arranged on a gear stage (Diez: Fig 4, 21 and 25 make up a gear stage. Switching device 27 is arranged on the gear stage via cam 26). I). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle lock of Kachouh to include a switching device arranged on the second gear stage via cam 11, thereby increasing the functionality of the vehicle lock as well as making it more compact.
Regarding Claim 20, Kachouh, in view of Diez, teaches: The motor vehicle lock according to claim 19, further comprising a switching cam (Diez: Fig 4, 26) arranged between the second gear stage and the switching device (Diez: Fig 4, gear stage is 21 and 25, and switching cam 26 is located between that and switching device 27).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847. The examiner can normally be reached Mon through Thur 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C./Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675